Title: To Thomas Jefferson from Edmund Randolph, 12 November 1792
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Philadelphia Novr. 12. 1792.

The letter and proclamation of the governor of North Carolina seem to afford a proper ground for the belief, that future intrusions on the lands of the U.S. need not be apprehended. Concerning these therefore nothing is necessary on my part.
I do not find any difficulty in saying, that as to those, which have already taken place, the right of the U.S. is complete, to institute prosecutions. Informations for intrusions are known at common law; but the genius of our country requires, that this mode of proceeding should give way to the more usual one of indictment. This, however, would be proper only where the grantees are in possession.
Where they have not yet entered into the lands, a bill in chancery will probably be found the most efficacious remedy for vacating their grants.
The foregoing remarks apply to those cases, which may be thought fit subjects for prosecution. But I take the liberty of suggesting, whether it may not be better to confide the management of this business to Governor Blount. Perhaps some of the settlers may be intitled to favor, or at least moderation: others may deserve to receive from congress a confirmation of their pretensions; and he can select those, whom the attorney of the district ought to assail. I have the honor, sir, to be with true respect and esteem yr. mo. ob. serv.

Edm: Randolph

